On Motion to Dismiss Appeal.
O’NIELL, J.
Two suits were brought against the police jury, as a board of reviewers, and against the assessor and the tax collector, to have the assessments of the plaintiffs’ property declared illegal and ordered canceled, or, in the alternative, to have the assessments reduced. The cases, being identical as to the issues involved, were consolidated before the trial. The judgment, in each case, decreed the assessment valid, and condemned the plaintiff or plaintiffs to pay 10 per cent, thereof, as attorneys’ fees, except as to a certain road tax, which was decreed unconstitutional. Orders of appeal, returnable to this court, were granted to all parties, when the motions for new trial were overruled. Thereafter the appeal of the Natalie Oil Company, plaintiff in one of the cases, was, on motion of counsel for the company, made returnable to the Court of Appeal. That case, therefore, is before us only on the appeal of the defendants from the judgment decreeing the road tax unconstitutional. And in that case the plaintiff, appellee, has filed a motion to dismiss the appeal, on the following grounds, viz.: (1) That the appellants have not furnished an appeal bond; (2) that the clerk’s certificate of correctness and completeness of the transcript is not a sufficient or proper certificate; and (3) that the transcript is not complete.
Opinion.
[1] In a very recent decision, in Police Jury of La Salle Parish v. Police Jury of Catahoula Parish, 144 La.-, 80 South. —-, it was held that, under the Act No. 173 of 1902, providing that state, parish, and municipal boards or commissions exercising public power or administering public functions shall not be required to furnish bonds in judicial proceedings, police juries are exempt from the furnishing of appeal bonds. The appeal in this case is prosecuted by and on behalf of the police jury and the appellants were therefore not required to give appeal bonds.
[2] The clerk’s certificate of correctness and completeness of the transcript is somewhat irregular. It recites that the transcript contains all of the pleadings, all of the oral evidence taken, and the proceedings of the police jury relative to road district No. 2, offered by defendants, being all the evidence ordered put into the transcript, also a true extract from the minutes, etc., and concludes with the expression, “as shown on the record *701in this office.” The certificate should recite, not that the transcript contains all of the original pleadings, etc., but that it contains true and correct copies, or that it is a true and correct transcript or copy, etc. The expression, “true and correct extract from the minutes” is a palpable error, intended for “true and correct abstract of the minutes.” Article S98, C. P., however, provides that an appeal shall not be dismissed on account of any defect, error, or irregularity in the certificate of the clerk, unless it appears that such defect, error, or irregularity is imputable to the appellant, but that, in all such cases, the court shall grant a reasonable time to correct such errors or irregularities, unless they be waived by the appellee. There is no indication that the defects, errors, or irregularities in this certificate are imputable to the appellant. As the case cannot be heard until the next term of court, no harm or delay can result from our granting a reasonable time to the appellant to have the errors corrected.
[3] The third complaint, in particular, is that copies of two documents introduced in evidence by the plaintiff, being copies of the proceedings of the police Jury promulgating the result of two special elections purporting to authorize the levy of two separate road taxes, were omitted from the transcript. Act No. 229 of 1910, p. 388, provides that, when a transcript is made as directed by the appellant, or by both parties to the appeal, the appeal shall not be dismissed on the ground that it is defective, but the parties or the court shall have the right to have the omitted part of the record filed as a supplemental transcript. It is contended by the learned counsel for the appellee that the appellants did not file with the clerk of the district court a written list of the portions of the record to constitute the transcript of appeal, as permitted by the statute, and that therefore they are not entitled to the benefit of the act. There is no such list in the record, but the clerk’s certificate indicates that one was filed by the appellants. We refer to the concluding expression in the certificate, after the recital that the transcript contains all the evidence that the clerk was ordered to put into it, “as shown on the record in this office.” In their brief, the learned counsel for the appellee say that it appears that it was by the appellants’ orders that only certain portions of the documentary evidence were embodied in the transcript, and that the transcript was compiled under the direction of the appellants. At any rate, there would seem to be better reason for our refusing to dismiss an appeal on account of a defect in a transcript made by the clerk on his own responsibility and without instructions from the appellant than there would be if the transcript had been made as directed by the appellant, under Act No. 229 of 1910. Our conclusion is that either party to this appeal should have the right to file, within the time that shall be allowed for correcting the errors or irregularities in the clerk’s certificate, any omitted portions of'the record, as a supplemental transcript.
The motion to dismiss the appeal is overruled, the appellant is allowed 30 days in which to have the errors or irregularities iir the clerk’s certificate corrected, during which time, either party hereto shall have the right to file any omitted portion of the record as a supplemental transcript.